Citation Nr: 1441510	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  12-17 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating for spondylolysis at L5-S1, and spondylolisthesis, L5-S1 bilaterally, Grade I, with intervertebral disc syndrome and degenerative arthritic changes (low back disability), rated as 20 percent disabling from March 17, 2009 to October 14, 2012, and 60 percent thereafter.

2.  Entitlement to a total disability rating due to individual unemployability as a result of service-connected disabilities.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, had service from September 1975 to February 1976 and from June 1982 to September 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from that part of a July 2010 decision of the Regional Office (RO) in San Diego, California that granted a 20 percent disability evaluation for the low back disability but denied a rating in excess 20 percent.  .

During the pendency of the appeal, in October 2012 rating decision, the RO assigned a 60 percent rating, effective October 15, 2012.  Again, the Veteran continued his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).
 
Consideration of the Veteran's appeal has included review of all documents within the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system files.  Within these systems include documents relating to the immediate appeal, and are considered to be part of the claims file.  As such, they have been considered as part of the present appeal.

The issue of total disability due to individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From March 17, 2009 to October 14, 2012, the Veteran's low back disability was manifested by forward flexion greater than 30 degrees without favorable ankylosis or incapacitating episodes of at least 4 weeks, but less than 6 weeks during a 12 month period.

2.  From October 15, 2012, thereafter, the Veteran's low back disability was manifested by intervertebral disc syndrome (IVDS) with incapacitating episodes having a total duration of at least six weeks during the past 12 months, but no unfavorable ankylosis of the entire spine.

3.  All objective neurological abnormalities associated with the Veteran's low back disability are separately rated.


CONCLUSIONS OF LAW

The criteria for an increased rating higher than 20 percent from March 17, 2009 to October 14, 2012, and 60 percent thereafter for spondylolysis at L5-S1, and spondylolisthesis, L5-S1 bilaterally, Grade I, with intervertebral disc syndrome and degenerative arthritic changes (low back disability) have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.157, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5239, 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Rating for a Low Back Disability

The Veteran contends that his low back disability is more severe than currently rated (20 percent from March 17, 2009 to October 14, 2012 and 60 percent thereafter).  

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,       1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When a claimant is awarded service connection and assigned an initial or increased disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned); Hart v. Mansfield, 21 Vet. App. 505 (2007) (explaining that increased disability ratings are entitled to staged ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.").  Here, the Board will evaluate the issue as an appeal for increased ratings starting with the RO's July 2010 decision.

In rating musculoskeletal disabilities, the Board must consider whether a rating is warranted on the basis of functional loss due to pain or due to other factors including weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic Code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the current appeal.

The General Rating Formula for Diseases and Injuries of the Spine provides the following, in pertinent part:  a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  Id.  

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  

The General Rating Formula for Diseases and Injuries of the Spine also provides further guidance in rating diseases or injuries of the spine.  Relevant to the issue on appeal, Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Id.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Note (4) provides that each range of motion measurement is to be rounded to the nearest five degrees.  Id.  

The limitation of motion for spondylolisthesis is rated under either the General Formula for Diseases and Injuries of the Spine (General Formula), including Diagnostic Code 5239, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Intervertebral Disc Syndrome), whichever method results in the higher rating.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the rating criteria provides a 10 percent rating for incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted when the evidence shows incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is provided when the evidence shows incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating, the maximum available, is warranted when the evidence shows incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is a period of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician.  Id., Note 1.

After a full review of the record, and as discussed below, the Board concludes that ratings greater than 20 percent from March 17, 2009 to October 14, 2012, and 60 percent thereafter for the Veteran's low back disability are not warranted.  

Service treatment records show that the Veteran was honorably discharged from service after his Medical Evaluation Board found that he was no longer fit for service due to his in-service diagnosis of spondylolisthesis, L5-S1.  The Veteran filed his service-connection claim in March 1991.  He was given an initial non-compensable rating in March 1992 because he did not show up for his VA examination.  He filed an increased rating claim for this same condition, which was received on January 29, 2007.  The Veteran was given an increased rating of 10 percent, effective the date his claim was received, due to the results of his VA examination from March 2007.  

In May 2010, the Veteran's VA examination results showed forward flexion was 50 degrees, with pain at 50 degrees, and his extension was limited to 0 degrees.  His lateral flexion and rotation were limited to 0 degrees, bilaterally.  The Veteran's repetitive range of motion of his lumbar spine was not possible because movement caused too much pain.  His thoracolumbar spine examination also revealed evidence of radiating pain on movement down his legs (The Board notes that the Veteran's radiculopathy issues were rated separately in the July 2010 decision, and not currently before the Board on appeal.).  However, muscle spasms were absent.  The examiner noted that there was tenderness, described as tender to even mild pressure on the L3-L5 area.  There was guarding of movement with any movement by the Veteran, which also produced an abnormal gait.  There was no apparent weakness though, and his muscle tone was normal.  The examiner found that there was no ankylosis of the thoracolumbar spine.  X-rays showed degenerative arthritis, joint narrowing, and L5-S1 fusion.  Ultimately, the examiner diagnosed him with spondylolisthesis, L5-S1 bilaterally, Grade 1, as well as spondylolysis at L5-S1, and Intervertebral Disc Syndrome with degenerative arthritis changes.  The examiner also commented that the effect of this condition on the Veteran's usual occupation as a package delivery worker involved trouble standing and walking.  The effect of this condition on his everyday life was trouble bending and standing with activities of daily living at home.  

In April 2011, the Veteran was given another VA examination.  The Veteran endorsed the following symptoms: stiffness, spasms, fatigue, paresthesia, numbness and pain with radiation into the left leg and foot.  The VA examiner found the following: a residual scar, tenderness, decreased range of motion, bilaterally positive straight leg raise and sensory dysfunction over the distribution of the bilateral L3-S1 nerve roots.  His forward flexion was 40 degrees, and his extension was limited to 15 degrees.  The Veteran's lateral flexion and rotation was limited to 15 degrees, bilaterally.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner noted that inspection of the spine revealed normal head position with symmetry in appearance.  There was also symmetry of spinal motion with normal curves of the spine, but that there were signs of lumbar intervertebral disc syndrome.  The VA examiner diagnosed the Veteran with spondylolisthesis, L5-S1 bilateral, Grade 1, as well as spondylolysis at L5-S1, and Intervertebral Disc Syndrome with degenerative arthritis changes.  The examiner also reported that the Veteran's usual occupation would not be affected by his conditions, but that his daily activity is moderated due to decreased mobility.

Even at a minimum, the Veteran is not entitled to a higher rating than 20 percent for this first period on appeal because the record does not contain evidence showing that the symptoms of the service-connected low back disability meet or approximate the criteria for a 40 percent disability rating under DC 5242.  During this particular time period, the record does not show forward flexion of the Veteran's thoracolumbar spine to be 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Furthermore, the Veteran does not meet the rating criteria for DC 5243 because there is no evidence of "incapacitating episodes" during this particular appeal period due to his Intervertebral Disc Syndrome.

In October 2012, the Veteran was given a fourth VA examination for his low back disability.  The Veteran's range of motion of the lumbar spine was as follows: forward flexion at 25 degrees with pain at 10 degrees, extension at 0 degrees with pain, right lateral flexion at 0 degrees with pain, left lateral flexion at 10 degrees with pain at 5 degrees, right rotation at 0 degrees with pain, left rotation at 0 degrees with pain.  His combined range of motion was 45 degrees total.  The examiner noted that repetitive motion could not be performed by the Veteran due to pain.  Pain, weakness, fatigue, instability of station, disturbance of locomotion and interference with sitting, standing and or weight lifting were all symptoms endorsed by the Veteran.  The examiner noted that there was guarding and muscle spasm severe enough to result in abnormal gait.  There was also incapacitating episodes of at least 6 weeks in the last 12 months.  The Veteran reported that he used a cane constantly as an assistive device.  The examiner also observed that the Veteran does not have ankylosis.  Regarding his ability to work, the examiner noted that he did not have limitation in the fine hand movement, but his ability to work was limited because he required a cane to ambulate.  The Veteran was also limited in walking, sitting, and standing to 10 minutes or less.  It was also noted that he avoided frequent getting up and sitting down.  

In December 2013, the Veteran was given a fifth VA examination for his low back disability.  The Veteran's range of motion of the lumbar spine was as follows: forward flexion at 45 degrees with pain at 45 degrees, extension at 10 degrees with pain at 10 degrees, right lateral flexion at 15 degrees with pain with pain at 15 degrees, left lateral flexion at 15 degrees with pain at 15 degrees, right rotation at 15 degrees with pain at 15 degrees, left rotation at 15 degrees with pain at 15 degrees.  His combined range of motion total was 115 degrees.  The Veteran was also able to perform repetitive use testing.  The examiner noted that the Veteran had functional loss and impairment, which was indicated by the following factors that contributed to his disability: less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.  The examiner also found that the Veteran has Intervertebral Disc Syndrome, but had not experienced any incapacitating episodes over the past 12 months.  The examiner found that there was no evidence of ankylosis.  At the end of the examination, the Veteran was diagnosed with spondylolisthesis, L5-S1 bilateral, Grade 1, as well as spondylolysis at L5-S1, and Intervertebral Disc Syndrome with degenerative arthritis changes.  However, this examiner found that there were no functional limitations to sedentary activities of employment even though the Veteran is not able to perform physically strenuous activities due to his disabilities.

Because the Veteran was diagnosed with Intervertebral Disc Syndrome and reported incapacitating episodes of at least 6 weeks in the last 12 months, his disability rating increased to 60 percent, which is the maximum schedular award under the Intervertebral Disc Syndrome rating criteria, and became effective October 15, 2012.  The provisions of 38 CFR §§4.40 and 4.45 concerning functional loss due to pain, fatigue, weakness, or lack of endurance, incoordination, and flare-ups, as cited in DeLuca v. Brown, 8 Vet. App. 202 (1995), were also considered and applied under 38 CFR §4.59.  However, a higher evaluation of 100 percent is not warranted unless there is unfavorable ankylosis of the entire spine with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  There is no evidence of record suggesting there was any ankylosis of the spine, which is the only way that the Veteran could attain a rating higher than 60 percent.

The Board has also considered whether a higher rating may be warranted under an alternative code, and finds that because the Veteran has been diagnosed with Intervertebral Disc Syndrome and reported incapacitating episodes of at least 6 weeks in the last 12 months during his October 2012 VA examination, DC 5243 remains the most appropriate code under which to rate the service-connected disability.  See Butts v. Brown, 5 Vet. App. 532 (1993).

Based on the foregoing, the Board finds that the evidence is against an increased rating higher than the currently assigned "staged" ratings of 20 percent from March 17, 2009 to October 14, 2012, and 60 percent thereafter for spondylolisthesis, L5-S1 bilateral, Grade 1, as well as spondylolysis at L5-S1, and Intervertebral Disc Syndrome with degenerative arthritis changes.  See 38 C.F.R. § 4.130.  As such, the benefit of the doubt doctrine is inapplicable and the Veteran's claim must be denied.  38 C.F.R. §§ 3.102, 4.3.



Extraschedular Consideration

The Board has also considered whether referral for an "extraschedular" rating is warranted for the service-connected low back disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected low back disability above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on either the duration of incapacitating episodes within the past 12 months due to Intervertebral Disc Syndrome; or, on the basis of forward flexion of the thoracolumbar spine or cervical spine in varying degrees; or, varying ranges of motion; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or unfavorable ankylosis of the entire cervical spine, thoracolumbar spine, or entire spine; thus, the demonstrated manifestations specifically associated with his service-connected low back disability - namely incapacitating episodes due to Intervertebral Disc Syndrome, low back pain, and limited range of motion - are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's low back disability, and referral for consideration of an extra-schedular evaluation is not warranted.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in April 2010.  The Veteran was also provided a VCAA notice regarding development of his total disability due to individual unemployability claim in December 2013.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claim in May 2010, April 2011, October 2012, and December 2013.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matter of service connection for a low back disability.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to an increased rating for spondylolysis at L5-S1, and spondylolisthesis, L5-S1 bilaterally, Grade I, with intervertebral disc syndrome and degenerative arthritic changes, rated as 20 percent disabling from March 17, 2009 to October 14, 2012, and 60 percent disabling thereafter is denied.



REMAND

The matter of total disability due to individual unemployability (TDIU) must be remanded to obtain a supplemental medical opinion.  

In short, the Veteran asserts that his overall condition is becoming worse due to his service-connected disabilities, which combined equal 80 percent.  As a result, he meets the schedular criteria for TDIU.  38 C.F.R. § 4.16(a)  His VA examinations have not discussed whether all of his service-connected disabilities, as a whole, prevent him from securing or following a substantially gainful occupation.  While his most recent VA examination in December 2013 provided a negative opinion on whether his low back disability renders him unable to secure or follow a substantially gainful occupation, it did not provide a sufficient rationale.  This examiner found that there were no functional limitations to sedentary activities of employment even though the Veteran is not able to perform physically strenuous activities due to his disabilities.  Essentially, this examiner's opinion was a recitation of the facts, with an unexplained opinion.  Furthermore, the examiner did not take into account the Veteran's other service-connected disabilities or the type of employment that the Veteran currently maintains. 

Accordingly, this matter is REMANDED for the following action:

1.  Request that the Veteran submit an updated Form 21-8940 which includes a list of employers and salaries since 2009.  

2.  Request that the Veteran clarify whether or not he is in receipt of disability benefits from the Social Security Administration.  If he responds in the affirmative, request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

3.  A new VA examination should be provided to the Veteran to obtain an opinion as to whether the service-connected disabilities combined prevent him from securing or following a substantially gainful occupation.

4.  All recent VA treatment records should be obtained and associated with the claims file or uploaded to Virtual VA or Veterans Benefits Management System (VBMS), while the case is in remand status. 

5.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


